Case 18-33250-bjh7 Doc 12 Filed 10/15/18 Entered 10/15/18 23:01:58 Page 1 of 7

 

 

 

 

 

Fii| in this information to identify your case: _`
Debtor 1 Stanlev L Wrenn "")
Firsmame Middle blame Lasr Name §

FS:>t::;ez, if filing) §§n_l:§_rin: morale Name gsrtel~:;?ne
Unitecl States Bankruptcy Court for the: NORTHERN D|STR|CT OF TEXAS d ~ ~ - : .:r
m _“°'” m ;:::';:;':::,:;a"

Ofiicia| Form 107

Statement of Financia| Afiairs for individuals Fi|ing for Bankruptcy 04/16

 

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying
correct information. lf more space is needed, attach a separate sheet to this form. On the top of any additional'pages, write
your name and case number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

1. What is your current marital status?
Married
m Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

ENo

m ¥es. List all of the places you lived in the last 3 years. Do not include where you live now.

3. Vllithin the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
(Community property states and ten'itories include Arizona, Ca|ifomia, ldaho, Louisiana. Nevada, New Mexico, Puerto Rico, Texas,
Washington, and Wisconsin.)

UNU

M Yes_ Make sure you fill out Schedule H: Your Codebtors (Officia| Form 106H).

Official Form 107 Statement of Financia| Affairs for individuals Filing for Bankruptcy page 1

Case 18-33250-bjh7 Doc 12 Filed 10/15/18 Entered 10/15/18 23:01:58 Page 2 of 7

Debtor 1
Debtor 2

Staniey L Wrenn

Cy“thia M Wrenn Case number (if known) 18-33250-13

 

Expiain the Sources of Your income

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and ali businessesl including part-time activities.
if you are filing a joint case and you have income that you receive together. list it only once under Debtor 1.

m No
Yes. Fill in the details.
Debtori DebtorZ

Sources of income
Check all that apply.

Gross income
(before deductions
and exclusions

Gross income
(before deductions
and exclusions

Sources of income
Check all that apply.

From January 1 of the current year until
the date you filed for bankruptcy:

For the last calendar year:

Wages, commissions _

bonuses, tips
[:}Operating a business

MWages. commissions,

$4,01 0.07

$12,191.00

n Wages, commissions,
bonusesl tips

m Operating a business

n Wages, commissions

J 1 D b 31 bonuses' ups bonuses, tips
( anuary to ecem er '_"mw$z ) EOperating a business |:|Operating a business

n Wages, commissions,
bonuses, tips

n Operating a business

For the calendar year before that: g Wages, commissions,

bonuses, tips
|:| Operating a business

$1 1 ,836.00

(January1 to December 31, 2016 )
vYYv

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxable. Examp|es of other income are aiimony; child support; Socia| Security;
unemploymentl and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
and gambling and lottery winnings. if you are in a joint case and you have income that you received together, list it only once under
Debtor 1.

List each source and the gross income from each source separately Do not include income that you listed in line 4.

 

 

 

 

 

 

n No
M Yes. F"lll in the detaiis.
Debi:or 1 Debtor 2
_Sources of income Gross income Sources of income Gross income
Describe below. from each source Describe below_ from each source
(before deductions (before deductions
and exclusions and exclusions
From January 1 of the current year until s°cial Secu"ity $7,983.00
the date you filed for bankruptcy:
For the last calendar year: S°cia| Security $9L1 20‘00
(January 1 to December 31. 2017 )
YYYY
Sociai Security $9,1 20.00

 

For the calendar year before that:

 

(January1 to December31, 2016 )
¥YYY

 

Ofiiciai Form 107 Statement of Financia| Affairs for individuals Filing for Bankruptcy page 2

Case 18-33250-bjh7 Doc 12 Filed 10/15/18 Entered 10/15/18 23:01:58 Page 3 of 7

Debtor 1 Stanley L Wrenn
Deb'f°r 2 Cynthia M Wrenn Case number (if known) 18-33250-13

 

List certain Payments You Made Before you Filed for Bankruptcy
6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

n No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are detined in 11 U.S.C. § 101 (8) as
"incurred by an individual primarily for a personai. family. or household purpose."

During the 90 days before you filed for bankruptcy, did you 'pay any creditor a total of $6,425* or more?

m No. Go to line 7.

n Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Aiso. do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4101/19 and every 3 years after that for cases filed on or after the date of adjustment

g Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you fried for bankruptcy, did you pay any creditor a total of $600 or more'?

M No_ Go to line 7.

‘(es. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and alimony.
Aiso. do not include payments to an attorney for this bankruptcy case.

7. lMthin 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insr`ders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an oi‘Rcerl director, person in controll or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations
such as child support and aiimony.

MNo

|:| Yes. List all payments to an insider.

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
benefited an insider?

include payments on debts guaranteed or cosigned by an insider.

g No
m Yes. List all payments that benefited an insider.

m|dentify Legai Actions, Repossessions, and Foreclosures

9. lMthin 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such mattersl including personal injury cases, small claims actions, divorces. collection suits, paternity actions, support or custody
modificationsl and contract disputes

No
g Yes. Fiinnthe details

Official Form 107 Statement of Financiai Affairs for individuals Filing for Bankruptcy page 3

Case 18-33250-bjh7 Doc 12 Filed 10/15/18 Entered 10/15/18 23:01:58 Page 4 of 7

Debtor 1 Stanley L Wrenn
Debt°" 2 Cy"thia M wrenn Case number (if known) 18-33250-1 3

10. \Mthin 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
seized, or levied?
Check all that apply and fiii in the details beiow.

g No. Goto iine11.
m Yes. Fill in the information below.

11. Within 90 days before you filed for bankruptcy, did any creditor. including a bank or financial institution, set off any
amounts from your accounts or refuse to make a payment because you owed a debt?

No
m ¥es. Fill in the details

12. Vlhthin 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another ofiiciai?

No
n Yes
List certain Gifts and contributions

13. lMthin 2 years before you filed for bankruptcy, did you give any gifis with a total value of more than $600 per person?

-No

[_'_| Yes. Fill in the details for each gift

14. Vllithin 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
to any charity?

MNo

n Yes. Fill in the details for each gift or contribution.

 

List certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
other disaster, or gambling?

M No
|'_'] Yes. Fill in the detaiis.

List Certain Payments or Transfers

16. Wrthin 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?

include any attomeys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankmptcy.

m No
‘{es. Fill in the details

Description and value of any property transferred Date payment Amount of
or transfer was payment

 

 

 

 

 

 

Kelly R Myers
Person Who Was Paid made
1465 W. 2nd Ave. Sl.lite 1 10 10I01I2018 $480_00
Number Silieet

09I27l201 8 5295.00
Corsicana TX 75100
City Staie ZlP Code

myers kelly@§bc.global.net

Emaii or website address

 

Person Who Made the Payment1 if Not You

Oi"iicial Form 107 Statement of Financiai Affairs for individuals Filing for Bankruptcy page 4

Case 18-33250-bjh7 Doc 12 Filed 10/15/18 Entered 10/15/18 23:01:58 Page 5 of 7

Debtor 1 Stanley L Wrenn
Debi°f 2 Cynthia M Wrenn Case number (if known) 18-33250-1 3

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
anyone who promised to help you deal with your creditors or to make payments to your creditors?

Do not include any payment cr transfer that you listed on line 16.

E No
n ¥es. Fill in the details

18. Within 2 years before you filed for bankruptcy, did you se||, trade,` or otherwise transfer any property to anyone, other than
property transferred in the ordinary course of your business or financial affairs?

include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement

No
n Yes. Filiin the details

19. lMthin 10 years before you died for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
you are a beneficiary? (T hese are often called asset-protection devices.)

MNO

n ¥es. Fill in the details

List Certain Financiai 'Accounts, lnstruments,_ Safe Deposit Boxes, and Storage Units

20. \Mthin 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
benefit, closedl so|d, moved, or transferred?

include checkingl savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
houses pension funds cooperatives associations and other financial institutions

No
n ¥es. Fill in the details

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
for securities cash, or other valuables?

g No
['_'| Yes. Fill in the details

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

M No
[] Yes. Fill in the details

Mentiw Property You Hoid or Contro| for Someone Else

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,
or hold in trust for someone.

No
n ¥es. Fill in the details.

Officiai Form 107 Statement of Financiai Affairs for individuals Filing for Bankruptcy page 5

Case 18-33250-bjh7 Doc 12 Filed 10/15/18 Entered 10/15/18 23:01:58 Page 6 of 7

Debtor1 Stanley L Wrenn
Deber 2 Cynthia M Wrenn Case number (if known) 18-33250-13

Part 101 Give Details About Environmental information
For the purpose of Part 10, the following definitions apply:

ill Environmenlal law means any federal, state, or local statute or regulation concerning poilution, contamination, releases of
hazardous or toxic substance, wastes, or material into the air, land, 'soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances wastes, or materia|.

ll Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites

I Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, reieases, and proceedings thatyou know about, regardless of when they occurred.

24. Has any governmean unit notiiied you that you may be liable or potentially liable under or in violation of an environmental
law?

No
m Yes. Fill in the details
25. Have you notified any govemmentai unit of any release of hazardous material?
M No
n ¥es. Fill in the details
26. Have you been a party in any judicial or administrative proceeding under any environmental law? include se&lements and
orders.

M No
m Yes. Fill in the details

-Give Detai|s About ¥our Business or Connections to Any Business

27. Wrthin 4 years before you iled for bankruptcy, did you own a business or have any of the following connections to any
business?

[_`l A sole proprietor or self-employed in a trade. profession, or other activity, either full-time or part-time
n A member of a limited liability company (LLC) or limited liability partnership (LLP)

n A partner in a partnership

n An oftioer, director. or managing executive of a corporation

|:| An owner of at least 5% of the voting or equity securities of a corporation

M No. None of the above applies Go to Part 12.
m Yes. Check ali that apply above and fill in the details below for each business

28. Within 2 years before you filed for bankruptcy, did you give a financial statementto anyone about your business? include
all financial institutions creditors or olher parties

ENo

m Yes. Fill in the details beiow.

Officiai Form 107 Statement of Financiai Affairs for individuals Filing for Bankruptcy page 5

Case 18-33250-bjh7 Doc 12 Filed 10/15/18 Entered 10/15/18 23:01:58 Page 7 of 7

Debtor 1 Stanley L Wrenn
Debt°r 2 Cynthia M Wrenn Case number (if known) 18-33250-13

sign Below

 

l have read the answers on this Statement of Financiai Affairs and any attachments and l declare under penalty of perjury
that answers are true and correct l understand that making a false statement concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571. '

x W%WW x gid{‘/bw; //U/L,UL/L-

yyWrenn, Debtor 1 Cynthia'M Wrenn, Debtor 2
/_ ~

Did you attach additional pages to Your Statement of Financiai Affairs for individuals Filing for Bankruptcy (Officiai Form 107)?

Stan
Date

g No

M ¥es

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

M No

m ¥es Name of person Attach the Bankruptcy Petition Preparer's Notice,

 

Declaration, and Signature (Officia| Form 119).

Ofiicial Form 107 Statement of Financiai Affairs for individuals Filing for Bankruptcy page 7

